DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Action is responsive to: the Application as filed 5/15/2020, as a reissue application of US Pat 9,974,034 B2 to Sagfors et al., issued 5/15/2018 from US Pat App. Ser. No. 14/055,373, filed 10/16/2013 based on PCT/SE2008/051469.
	US Pat 9,974,034 issued with claims 1-22, with claims 1, 7, 12, and 18 being independent. In the instant reissue Application, Patent Owner amends claims 1, 7, 12, and 18, and further adds new claims 23-70, wherein claims 39, 47, 55, and 63 are independent. Claims 1-70 are pending and rejected below.

	This action is Non-Final.




Reissue and Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,974,034 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	The Examiner has determined that there are no other pending reissue Applications for the instant ‘034 Patent. The Examiner has determined further that there are no pending reexaminations or post-grant proceedings before the Patent Trial and Appeal Board, or any interferences. The Examiner has determined that there is no open litigation with regards to the ‘034 Patent.






Reissue Amendment
	The Amendments filed 5/15/2020 and 2/3/2021 are objected to for the following reasons:
	In the Amendment filed concurrent with the application for Reissue, Patent Owner amends claims 1, 7, 12, and 18 using bracketing and underlining and provides new claims 23-70 using underlining as required by 37 CFR 1.173(d), however this added and removed matter is further identified by bold text, which should not be used. This is also true for the Amendment filed 2/3/2021 as to the Specification.

Reissue Declaration
	The Declaration filed 5/15/2020 is objected to for the following reasons:
The Declaration of 5/15/2020 states that the Applicant filed the present reissue to broaden issued independent claims 1, 7, 12, and 18. However, the Declaration lacks an error statement which is relied upon to support the reissue application and that specifies the error in the underlying Patent which makes it wholly or partially inoperative or invalid. MPEP 1414.01, 37 CFR 1.175(a).

Claim Rejections - 35 USC § 251
Claims 1-70 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
Claims 1-6, 12-17, 23-26, and 31-34 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
Step 1: MPEP 1412.02(II)(A)  In the instant case and by way of the recent amendment, Applicant seeks to broaden or present broadened independent claims 1  and 12 which are broader than the original independent claims, at least by deleting/omitting the patent claim language requiring a base station determine a UE is ready to start transmission or reception with a new configuration, and instead determine that the UE is ready to “use” the configuration. Thus claims 1 and 12  are broadened claims.
Step 2: MPEP 1412.02(II)(B)  The record of the prior 14/055,373 application prosecution indicates that in an Amendment filed 12/9/2016 in an attempt to overcome rejections over prior art references, Patent Owner argued in his Remarks that the prior art failed to properly teach or suggest the determining limitation as to the UE being ready to start transmission or reception. 12/9/2016 Remarks at 12. 
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture “can occur through arguments alone”. 142 F.3d at 1482,46 USPQ2d at 1649. It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an determining that the UE is ready to start transmission or reception with the new configuration… relates to surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of such surrendered subject matter.  
Step 3: MPEP 1412.02(II)(C) It is noted that the surrendered subject matter has been broadened in claims 1 and 12. Claims 1 and 12 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture. MPEP 1412.02(III)(B)(1). As to claims 1 and 12, it must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture. See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id. Here, the Examiner notes that the remaining broadened 
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 39-70 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by 3GPP TS 36.300 v8.3.0, “Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall Description; Stage 2 (Release 8)”, published 12/2007 (hereinafter “TS 36.600”), which incorporates 3GPP TS 36.331 v8.0.0, “Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC) protocol specification (Release 8)”, published 12/2007 (hereinafter “TS 36.331”)(see TS 36.300 at Sec. 2 incorporating the document).
As to claim 39, TS 36.300 discloses
A method in a radio base station for activating a radio resource reconfiguration in a User Equipment (UE) and in the radio base station, wherein the UE being subject to the reconfiguration is identifiable by a first UE identity, and wherein the method comprises:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the eNB. TS 36.300 at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
sending a reconfiguration message indicating a new configuration to be used by the UE, wherein the reconfiguration message includes a second UE identity for the UE and the second UE identity is associated with the new configuration, and wherein the reconfiguration message comprises a request for the UE to perform a UE initiated procedure associated with the reconfiguration;
TS 36.300 discloses that during handover a target eNB (here the claimed base station) may send an RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration.
Id at Sec. 10.1.2.1.1 step 9.
activating the new configuration;
TS 36.300 discloses that the eNB utilizes the configuration to communicate further with the UE. TS 36.300 at Sec. 7.1. This is read as activating the new configuration.
detecting the UE has initiated the UE initiated procedure associated with the reconfiguration; and
determining that the UE is ready to use the new configuration based on detecting that the UE has initiated the UE initiated procedure associated with the reconfiguration,
The target eNB inherently detects that Random Access has been initiated by the UE as it receives a request from the UE for such access. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1, noting that the eNB responds specifically to the request by the UE on RACH in the uplink. This reads as determining that the UE is ready to use the configuration, as the UE is using the configuration (signaling bearers etc) to establish access to the eNB and the eNB responds to the UE using the new RNTI and bearers.
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTID; and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1.


Further as to claim 40,
wherein the UE initiated procedure is a Random Access procedure.
As noted above as to claim 39, the UE-initiated procedure is a Random Access procedure.
Further as to claim 41,
further comprising allocating to the UE a contention free resource for a Random Access attempt associated with the reconfiguration.
TS 36.300 discloses that the RA procedure may be contention-free, which includes allocating a contention-free resource (namely a RA preamble) with the reconfiguration. TS 36.300 at Sec. 10.1.5.2.
Further as to claim 42,
wherein sending the reconfiguration message comprises sending a radio resource control (RRC) message comprising the reconfiguration message.
As noted above as to claim 39, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.
Further as to claim 43,
wherein determining that the UE is ready to use the new configuration comprises determining that the UE is ready to receive information according to the new configuration, and further comprising transmitting information to the UE according to the new configuration.
Id. 
Further as to claim 44,
wherein determining that the UE is ready to use the new configuration comprises determining that the UE is ready to transmit information according to the new configuration, and further comprising receiving information from the UE according to the new configuration.
TS 36.300 discloses that the eNB receives information from the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would demonstrate that the UE is ready to receive information according to the new configuration as it would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 45,
further comprising receiving a Radio Resource Control (RRC) reconfiguration complete message from the UE.
As noted above as to claim 39, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The eNB then receives a HANDOVER CONFIRM message, Id. at Sec. 5.1.2.
Further as to claim 46,
wherein receiving the RRC reconfiguration complete message comprises receiving the RRC reconfiguration complete message from the UE according to the new configuration.
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the eNB receiving it according to the new configuration. 

As to claim 47, TS 36.300 discloses
A method in a User Equipment (UE) for activating a radio resource reconfiguration in the UE, wherein the UE is identifiable by a first UE identity, and wherein the method comprises:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the  at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
receiving, from a radio base station, a reconfiguration message indicating a new configuration to be used by the UE, wherein the reconfiguration message includes a second UE identity for the UE and the second UE identity is associated with the new configuration, and wherein the reconfiguration message comprises a request for the UE to perform a UE initiated procedure associated with the reconfiguration;
TS 36.300 discloses that during handover a target eNB (here the claimed base station) may send, and the UE receives, a RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration.
This reads as the message comprising a request to perform a UE-initiated procedure, namely Random Access, as the message forces this process to occur. Id at Sec. 10.1.2.1.1 step 9.
activating the new configuration; and
TS 36.300 discloses that the UE utilizes the configuration to communicate further with the eNB. TS 36.300 at Sec. 7.1. This is read as activating the new configuration.
indicating to the radio base station that the UE is identifiable by the second UE identity by initiating the UE initiated procedure associated with the reconfiguration;
The target eNB determines that Random Access has been initiated by the UE as it receives a request from the UE for such access. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1, noting that the eNB responds specifically to the request by the UE on RACH in the uplink. This reads as indicating to the eNB that it is identifiable by the new 
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTID; and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1.
Further as to claim 48,
wherein:
the UE initiated procedure comprises a Random Access procedure; and
indicating to the radio base station comprises indicating to the radio base station that the UE is identifiable by the second UE identity by initiating the Random Access procedure.
As noted above as to claim 47, the UE-initiated procedure is a Random Access procedure that is initiated by the UE.
Further as to claim 49,
wherein initiating the Random Access procedure comprises initiating the Random Access procedure using a contention free resource allocated by the radio base station for a Random Access attempt associated with the reconfiguration.
TS 36.300 discloses that the RA procedure may be contention-free, which includes allocating a contention-free resource (namely a RA preamble) with the reconfiguration from the eNB. TS 36.300 at Sec. 10.1.5.2.


Further as to claim 50,
wherein receiving the reconfiguration message comprises receiving a radio resource control (RRC) message comprising the reconfiguration message.
As noted above as to claim 47, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover, and the UE receives the message. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.
Further as to claim 51,
further comprising transmitting information to the radio base station according to the new configuration.
TS 36.300 discloses that the UE transmits information to the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 52,
further comprising receiving information from the radio base station according to the new configuration.
TS 36.300 discloses that the UE receives information from the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would occur using the new signaling bearers, and step 4 (contention resolution) is provisioned according to the C-RNTI which is provided in the reconfiguration. Id. 

Further as to claim 53,
further comprising transmitting a Radio Resource Control (RRC) reconfiguration complete message to the radio base station.
As noted above as to claim 47, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The eNB then receives a HANDOVER CONFIRM message, which demonstrates that the reconfiguration is complete and thus reads a RRC reconfiguration complete message. TS 36.300 at Sec. 10.1.2.1.1 at step 11. See also TS 36.331 which states that when the UE receives an RRC reconfiguration message, eventually the UE provisions a RRC reconfiguration complete message. TS 36.331 at Sec. 5.2.5. This can occur after contention resolution (that is, after Random Access has been successful). Id. at Sec. 5.1.2.
Further as to claim 54,
wherein transmitting the RRC reconfiguration complete message comprises transmitting the RRC reconfiguration complete message to the radio base station according to the new configuration.
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the UE transmitting it according to the new configuration. 


As to claim 55, TS 36.300 discloses
A radio base station for activating a radio resource reconfiguration in a User Equipment (UE) and in the radio base station, wherein the UE being subject to the reconfiguration is identifiable by a first UE identity, the radio base station comprising:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the eNB. TS 36.300 at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
a transmitter configured for sending a reconfiguration message indicating a new configuration to be used by the UE, wherein the reconfiguration message comprises a second UE identity for the UE and the second UE identity is associated with the new configuration, and wherein the reconfiguration message comprises a request for the UE to perform a UE initiated procedure associated with the reconfiguration;
TS 36.300 discloses that the eNB comprises a transmitter. TS 36.300 at Sec. 22.1. TS 36.300 further discloses that during handover a target eNB (here the claimed base station) may send an RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration.
Id at Sec. 10.1.2.1.1 step 9.
a processing circuit configured for activating the new configuration;
TS 36.300 discloses that the eNB utilizes the configuration to communicate further with the UE. TS 36.300 at Sec. 7.1. This is read as activating the new configuration. TS 36.300 discloses that the eNB is run by processing, i.e. a processor. Id. at E.2.2
a receiver configured for detecting that the UE has initiated the UE initiated procedure associated with the reconfiguration; and
the processing circuit further configured for determining that the UE is ready to use the new configuration based on the receiver detecting that the UE has initiated the UE initiated procedure;
The target eNB inherently detects that Random Access has been initiated by the UE as it receives a request from the UE for such access. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1, noting that the eNB responds specifically to the request by the UE on RACH in the uplink. The eNB inherently performs this with a receiving means, see also Id. at Sec. 5.2.7.3 which refers to receiving at the eNB.
 This reads as determining/processing that the UE is ready to use the configuration, as the UE is using the configuration (signaling bearers etc) to establish access to the eNB and the eNB responds to the UE using the new RNTI and bearers. 
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTID; and
wherein the second UE identity is a second RNTI.

Further as to claim 56,
wherein the UE initiated procedure is a Random Access procedure.
As noted above as to claim 39, the UE-initiated procedure is a Random Access procedure.
Further as to claim 57,
wherein the transmitter is further configured to allocate to the UE a contention free resource for a Random Access attempt associated with the reconfiguration.
TS 36.300 discloses that the RA procedure may be contention-free, which includes allocating a contention-free resource (namely a RA preamble) with the reconfiguration. TS 36.300 at Sec. 10.1.5.2.
Further as to claim 58,
wherein the transmitter is further configured for sending the reconfiguration message by sending a radio resource control (RRC) message comprising the reconfiguration message.
As noted above as to claim 39, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.

Further as to claim 59,
the processing circuit is further configured for determining that the UE is ready to use the new configuration by determining that the UE is ready to receive information according to the new configuration, and
the transmitter is further configured for transmitting information from the UE according to the new configuration.
TS 36.300 discloses that the eNB transmits information to the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would demonstrate that the UE is ready to receive information according to the new configuration as it would occur using the new signaling bearers, and step 4 (contention resolution) is provisioned according to the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 60,
the processing circuit is further configured for determining that the UE is ready to use the new configuration by determining that the UE is ready to transmit information according to the new configuration; and
the receiver is further configured for receiving information to the UE according to the new configuration.
TS 36.300 discloses that the eNB receives information from the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would demonstrate that the UE is ready to receive information according to the new configuration as it would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 


Further as to claim 61,
where the receiver is further configured for receiving a Radio Resource Control (RRC) reconfiguration complete message from the UE.
As noted above as to claim 39, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The eNB then receives a HANDOVER CONFIRM message, which demonstrates that the reconfiguration is complete and thus reads a RRC reconfiguration complete message. TS 36.300 at Sec. 10.1.2.1.1 at step 11. See also TS 36.331 which states that when the UE receives an RRC reconfiguration message, eventually the UE provisions a RRC reconfiguration complete message. TS 36.331 at Sec. 5.2.5. This can occur after contention resolution (that is, after Random Access has been successful). Id. at Sec. 5.1.2.
Further as to claim 62,
wherein the receiver is further configured to receive the RRC reconfiguration complete message by receiving the RRC reconfiguration complete message from the UE according to the new configuration.
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the eNB receiving it according to the new configuration. 

As to claim 63, TS 36.300 discloses
A User Equipment (UE) for activating a radio resource reconfiguration in the UE, wherein the UE is identifiable by a first UE identity, the UE comprising:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the eNB. TS 36.300 at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
a receiver configured for receiving, from a radio base station, a reconfiguration message indicating a new configuration to be used by the UE, wherein the reconfiguration message includes a second UE identity for the UE and the second UE identity is associated with the new configuration, and wherein the reconfiguration message comprises a request for the UE to perform a UE initiated procedure associated with the reconfiguration;
TS 36.300 discloses that during handover a target eNB (here the claimed base station) may send, and the UE receives, a RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration. This inherently occurs via receiving means in the UE.
Id at Sec. 10.1.2.1.1 step 9.
a processing circuit configured for activating the new configuration; and
TS 36.300 discloses that the UE utilizes the configuration to communicate further with the eNB. TS 36.300 at Sec. 7.1. This is read as activating the new configuration. This inherently occurs using processing means. See also Id. at Sec. F.2 which mentions processing load in the UE.
a transmitter configured for indicating to the radio base station that the UE is identifiable by the second UE identity by initiating the UE initiated procedure associated with the reconfiguration;
The target eNB determines that Random Access has been initiated by the UE as it receives a request from the UE for such access. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1, noting that the eNB responds specifically to the request by the UE on RACH in the uplink. This reads as indicating to the eNB that it is identifiable by the new configuration, as the UE is using the configuration (signaling bearers etc) to establish access to the eNB and the eNB responds to the UE using the new RNTI and bearers. This inherently occurs via a transmitter. See also Id. at Sec. 5.2.1 showing a transmitter scheme for communication.
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTI); and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1.

Further as to claim 64,
wherein:
the UE initiated procedure comprises a Random Access procedure; and
the transmitter is further configured for indicating to the radio base station that the UE is identifiable by the second UE identity by initiating the Random Access procedure.
As noted above as to claim 47, the UE-initiated procedure is a Random Access procedure that is initiated by the UE.
Further as to claim 65,
wherein the transmitter is further configured for initiating the Random Access procedure using a contention free resource allocated by the radio base station for a Random Access attempt associated with the reconfiguration.
TS 36.300 discloses that the RA procedure may be contention-free, which includes allocating a contention-free resource (namely a RA preamble) with the reconfiguration from the eNB. TS 36.300 at Sec. 10.1.5.2.
Further as to claim 66,
wherein the receiver is further configured for receiving the reconfiguration message by receiving a radio resource control (RRC) message comprising the reconfiguration message.
As noted above as to claim 63, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover, and the UE receives the message. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.
Further as to claim 67,
wherein the transmitter is further configured for transmitting information to the radio base station according to the new configuration.
TS 36.300 discloses that the UE transmits information to the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 68,
wherein the receiver is further configured for receiving information from the radio base station according to the new configuration.
TS 36.300 discloses that the UE receives information from the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would occur using the new signaling bearers, and step 4 (contention resolution) is provisioned according to the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 69,
wherein the transmitter is further configured for transmitting a Radio Resource Control (RRC) reconfiguration complete message to the radio base station.
As noted above as to claim 47, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The eNB then receives a HANDOVER CONFIRM message, which demonstrates that the reconfiguration is complete and thus reads a RRC reconfiguration complete message. TS 36.300 at Sec. 10.1.2.1.1 at step 11. See also Id. at Sec. 5.1.2.
Further as to claim 70,
wherein the transmitter is further configured for transmitting the RRC reconfiguration complete message to the radio base station according to the new configuration. 
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the UE transmitting it according to the new configuration. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-38 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over TS 36.300 which incorporates TS 36.331 (see TS 36.300 at Sec. 2 incorporating the document) in view of the ‘034 Patent’s Admission of prior art.

As to claim 1, TS 36.300 discloses
A method in a radio base station for activating a radio resource reconfiguration in a User Equipment (UE) and in the radio base station, wherein the UE being subject to the reconfiguration is identifiable by a first UE identity, and wherein the method comprises:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the eNB. TS 36.300 at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
sending a reconfiguration message indicating a new configuration to be used by said UE, wherein the reconfiguration message comprises a second UE identity for said UE and the second UE identity is associated with said new configuration;
TS 36.300 discloses that during handover a target eNB (here the claimed base station) may send an RRC message to reconfigure the UE, which reads a Id. Thus the new identity is read as associated with the new configuration.
activating the new configuration;
TS 36.300 discloses that the eNB utilizes the configuration to communicate further with the UE. TS 36.300 at Sec. 7.1. This is read as activating the new configuration.
receiving an indication that the UE is identifiable by the second UE identity, wherein the indication comprises a response to a scheduling command that was sent to the UE using the … UE identity; and
TS 36.300 discloses that, subsequent to the UE receiving and processing the new configuration information, a Random Access procedure occurs which includes the target eNB sending a message to the UE. The message is sent using a RNTI and includes a C-RNTI. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1. The message includes an UL grant and UE responds with a first scheduled transmission, thus the message is read as a scheduling message or scheduling command and the scheduled transmission reads as indicating the UE operates according to the C-RNTI. See Id. at Sec. 11.1-11.1.2 which notes that the UL grant message is from a scheduler and occurs according to the UE C-RNTI, thus the message reads a scheduling message or scheduling command.
determining that the UE is ready to use the new configuration when the indication that the UE is identifiable by the second UE identity is received;

wherein the first UE identity is a first Radio Network Temporary Identifier (RNTI); and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1..

TS 36.300 does not disclose that during the UL grant, the message is addressed to the UE C-RNTI that was assigned by the target eNB.
The Patent Owner admits as prior art an LTE system wherein an eNB may provide an RRC reconfiguration message for ordering handover in the same manner as TS 36.300. ‘034 Patent at col. 1 ll. 24-62. Further, a scheduling command from the eNB is addressed to the UE via a unique identifier, which may be the UE’s C-RNTI. Id. at col. 1 l. 50-col. 2 l. 25.
It would have been obvious to one of ordinary skill in the art to modify TS 36.300 as stated by the Admission of prior art. First, TS 36.300 states that UL grants (scheduling) are allocated via the UE C-RNTI. TS 36.300 at Sec. 11.1.2. Second, the target eNB has already assigned a C-RNTI to the UE, thus the target eNB has the ability during Random Access to use such to address the UE. Lastly, Patent Owner admits as prior art that the C-RNTI may be used for sending a scheduling command in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 2,
wherein the receiving an indication comprises:
sending the scheduling command to said UE by using at least the second UE identity;
receiving the response to the scheduling command with the second UE identity.
As noted above as to claim 1, TS 36.300 in view of the Admitted prior art discloses that the scheduling command is sent using the second identity and a response received.
Further as to claim 3,
wherein the sending the scheduling command to the UE by using at least the second UE identity is performed when an acknowledgement to the reconfiguration message is received at the radio base station from the UE.
TS 36.300 in view of the Admitted prior art discloses that an RRC reconfiguration message (handover command) may be followed by a HARQ process confirming successful reception, which is an acknowledgement. TS 36.331 at Sec. 5.3.4.2.
Further as to claim 4,
wherein the reconfiguration message comprises a request to the UE to perform a UE initiated procedure in association with the reconfiguration; and
wherein the receiving the indication comprises detecting an indication that the UE initiated procedure is initiated.
	As noted above, TS 36.300 discloses that, subsequent to the UE receiving and processing the new configuration information, a Random Access procedure occurs which includes the target eNB sending a message to the UE. The message is sent using a RNTI and includes a C-RNTI. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1. This reads the message comprising a request to perform a UE-initiated procedure, namely Random Access. The target eNB inherently detects that Random Access has been initiated by the UE as it receives a request from the UE for such access. Id., noting that the eNB responds specifically to the request by the UE on RACH in the uplink.
Further as to claim 5,
wherein the UE initiated procedure is a Random Access procedure.
As noted above as to claim 4, the UE-initiated procedure is a Random Access procedure.
Further as to claim 6,
wherein the reconfiguration is sent in a radio resource control protocol message.
As noted above as to claim 1, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.
Further as to claim 23,
wherein determining that the UE is ready to use the new configuration comprises determining that the UE is ready to receive information according to the new configuration, and further comprising transmitting information to the UE according to the new configuration.
TS 36.300 discloses that the eNB transmits information to the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would demonstrate that the UE is ready to receive information according to the new configuration as it would occur using the new signaling bearers, and step 4 (contention resolution) is provisioned according to the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 24,
wherein determining that the UE is ready to use the new configuration comprises determining that the UE is ready to transmit information according to the new configuration, and further comprising receiving information from the UE according to the new configuration.
TS 36.300 discloses that the eNB receives information from the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would demonstrate that the UE is ready to receive information according to the new configuration as it would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 25,
further comprising receiving a Radio Resource Control (RRC) reconfiguration complete message from the UE.
As noted above as to claim 1, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various Id. at Sec. 5.1.2.
Further as to claim 26,
wherein receiving the RRC reconfiguration complete message comprises receiving the RRC reconfiguration complete message from the UE according to the new configuration.
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the eNB receiving it according to the new configuration. 




As to claim 7, TS 36.300 discloses
A method in a User Equipment (UE) for activating a radio resource reconfiguration in the UE and in a radio base station, wherein the UE is identifiable by a first UE identity, and wherein the method comprises:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the eNB. TS 36.300 at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
receiving a reconfiguration message indicating a new configuration to be used by said UE, wherein the reconfiguration message comprises a second UE identity for said UE and the second UE identity is associated with said new configuration;
TS 36.300 discloses that during handover a target eNB (here the claimed base station) may send, and the UE receives, a RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration.
activating the new configuration; and
TS 36.300 discloses that the UE utilizes the configuration to communicate further with the eNB. TS 36.300 at Sec. 7.1. This is read as activating the new configuration.
indicating to the radio base station that the UE is identifiable by the second UE identity, wherein the indication comprises a response to a scheduling command that was sent to the UE using the … UE identity;
TS 36.300 discloses that, subsequent to the UE receiving and processing the new configuration information, a Random Access procedure occurs which includes the target eNB sending a message to the UE. The message is sent using a RNTI and includes a C-RNTI. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1. The message includes an UL grant and UE responds with a first scheduled transmission, thus the message is read as a scheduling message or scheduling command and the scheduled transmission reads as indicating the UE operates according to the C-RNTI. See Id. at Sec. 11.1-11.1.2 which notes that the UL grant message is from a scheduler and occurs according to the UE C-RNTI, thus the message reads a scheduling message or scheduling command.
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTI); and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1.

TS 36.300 does not disclose that during the UL grant, the message is addressed to the UE C-RNTI that was assigned by the target eNB.
The Patent Owner admits as prior art an LTE system wherein an eNB may provide an RRC reconfiguration message for ordering handover in the same manner as TS 36.300. ‘034 Patent at col. 1 ll. 24-62. Further, a scheduling command from the eNB Id. at col. 1 l. 50-col. 2 l. 25.
It would have been obvious to one of ordinary skill in the art to modify TS 36.300 as stated by the Admission of prior art. First, TS 36.300 states that UL grants (scheduling) are allocated via the UE C-RNTI. TS 36.300 at Sec. 11.1.2. Second, the target eNB has already assigned a C-RNTI to the UE, thus the target eNB has the ability during Random Access to use such to address the UE. Lastly, Patent Owner admits as prior art that the C-RNTI may be used for sending a scheduling command in LTE. Using the assigned C-RNTI would have been seen by one of ordinary skill in the art as merely combining prior art elements according to known methods, in combination each element performing the same function as it does separately, providing predictable results. MPEP 2143(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 8,
wherein the indicating comprises:
receiving the scheduling command, wherein the UE is identified by at least the second UE identity; and
sending the response to the scheduling command.
As noted above as to claim 1, TS 36.300 in view of the Admitted prior art discloses that the scheduling command is sent and received using the second identity and a response sent based thereon.


Further as to claim 9,
wherein the reconfiguration message comprises a request to the UE to perform a UE initiated procedure in association with the reconfiguration; and
wherein the indicating comprises initiating the UE initiated procedure in association with the reconfiguration.
	As noted above, TS 36.300 discloses that, subsequent to the UE receiving and processing the new configuration information, a Random Access procedure occurs which includes the target eNB sending a message to the UE. The message is sent using a RNTI and includes a C-RNTI. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1. This reads the message comprising a request to perform a UE-initiated procedure, namely Random Access. The target eNB inherently detects that Random Access has been initiated by the UE as it receives a request from the UE for such access. Id., noting that the eNB responds specifically to the request by the UE on RACH in the uplink.
Further as to claim 10,
wherein the UE initiated procedure is a Random Access procedure.
As noted above as to claim 9, the UE-initiated procedure is a Random Access procedure.
Further as to claim 11,
wherein the reconfiguration is received in a radio resource control protocol message.
As noted above as to claim 7, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the 
Further as to claim 27,
further comprising transmitting information to the radio base station according to the new configuration.
TS 36.300 discloses that the UE transmits information to the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 28,
further comprising receiving information from the radio base station according to the new configuration.
TS 36.300 discloses that the UE receives information from the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would occur using the new signaling bearers, and step 4 (contention resolution) is provisioned according to the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 29,
further comprising transmitting a Radio Resource Control (RRC) reconfiguration complete message to the radio base station.
As noted above as to claim 7, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” Id. at Sec. 5.1.2.
Further as to claim 30,
wherein transmitting the RRC reconfiguration complete message comprises transmitting the RRC reconfiguration complete message to the radio base station according to the new configuration.
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the UE transmitting it according to the new configuration. 

As to claim 12, TS 36.300 discloses:
A radio base station for activating a radio resource reconfiguration in a User Equipment (UE) and in the radio base station, wherein the UE being subject to the reconfiguration is identifiable by a first UE identity, said radio base station comprising:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8  at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
a transmitter configured for sending a reconfiguration message indicating a new configuration to be used by said UE, wherein the reconfiguration message comprises a second UE identity for said UE and the second UE identity is associated with said new configuration;
TS 36.300 discloses that the eNB comprises a transmitter. TS 36.300 at Sec. 22.1. TS 36.300 further discloses that during handover a target eNB (here the claimed base station) may send an RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration.
a processing circuit configured for activating the new configuration;
TS 36.300 discloses that the eNB utilizes the configuration to communicate further with the UE. TS 36.300 at Sec. 7.1. This is read as activating the new configuration. TS 36.300 discloses that the eNB is run by processing, i.e. a processor. Id. at E.2.2
a receiver configured for receiving an indication that the UE is identifiable by the second UE identity, wherein the indication comprises a response to a scheduling command that was sent to the UE using the … UE identity; and
Id. at Sec. 11.1-11.1.2 which notes that the UL grant message is from a scheduler and occurs according to the UE C-RNTI, thus the message reads a scheduling message or scheduling command. The eNB inherently performs this with a receiving means, see also Id. at Sec. 5.2.7.3 which refers to receiving at the eNB.
the processing circuit further configured for determining that the UE is ready to use the new configuration when the indication that the UE is identifiable by the second UE identity is received;
TS 36.300 discloses that the target eNB receives in response to the above scheduling message and Random Access procedure a reply from the UE called “HANDOVER CONFIRM”, which by certifying that a connection is established determines that the UE is able to use the new configuration to communicate. TS 36.300 at Sec. 10.1.2.1.1 step 11. This reads on the claimed determination and would inherently be performed by the processing means.
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTI); and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1.

The Patent Owner admits as prior art an LTE system wherein an eNB may provide an RRC reconfiguration message for ordering handover in the same manner as TS 36.300. ‘034 Patent at col. 1 ll. 24-62. Further, a scheduling command from the eNB is addressed to the UE via a unique identifier, which may be the UE’s C-RNTI. Id. at col. 1 l. 50-col. 2 l. 25.
It would have been obvious to one of ordinary skill in the art to modify TS 36.300 as stated by the Admission of prior art. First, TS 36.300 states that UL grants (scheduling) are allocated via the UE C-RNTI. TS 36.300 at Sec. 11.1.2. Second, the target eNB has already assigned a C-RNTI to the UE, thus the target eNB has the ability during Random Access to use such to address the UE. Lastly, Patent Owner admits as prior art that the C-RNTI may be used for sending a scheduling command in LTE. Using the assigned C-RNTI would have been seen by one of ordinary skill in the art as merely combining prior art elements according to known methods, in combination each element performing the same function as it does separately, providing predictable results. MPEP 2143(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 13,
wherein the transmitter is further configured to send the scheduling command to said UE by using at least the second UE identity; and
wherein the receiver is further configured to receive the response to the scheduling command with the second UE identity.

Further as to claim 14,
wherein the transmitter is configured to send the scheduling command to the UE by using at least the second UE identity when an acknowledgement to the reconfiguration message is received at the radio base station from the UE.
TS 36.300 in view of the Admitted prior art discloses that an RRC reconfiguration message (handover command) may be followed by a HARQ process confirming successful reception, which is an acknowledgement. TS 36.331 at Sec. 5.3.4.2.
Further as to claim 15,
wherein the reconfiguration comprises a request to the UE to perform a UE initiated procedure in association with the reconfiguration; and
wherein the receiver is configured to detect an indication that the UE initiated procedure is initiated.
	As noted above, TS 36.300 discloses that, subsequent to the UE receiving and processing the new configuration information, a Random Access procedure occurs which includes the target eNB sending a message to the UE. The message is sent using a RNTI and includes a C-RNTI. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1. This reads the message comprising a request to perform a UE-initiated procedure, namely Random Access. The target eNB inherently detects that Random Access has been initiated by the UE as it receives a request from the UE for such access. Id., noting that the eNB responds specifically to the request by the UE on RACH in the uplink.
Further as to claim 16,
wherein the UE initiated procedure is a Random Access procedure.
As noted above as to claim 15, the UE-initiated procedure is a Random Access procedure.
Further as to claim 17,
wherein the reconfiguration is sent in a radio resource control protocol message.
As noted above as to claim 12, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.
Further as to claim 31,
wherein:
the processing circuit is further configured for determining that the UE is ready to use the new configuration by determining that the UE is ready to receive information according to the new configuration, and
the transmitter is further configured for transmitting information to the UE according to the new configuration.
TS 36.300 discloses that the eNB transmits information to the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would demonstrate that the UE is ready to receive information according to the new configuration as it Id. 
Further as to claim 32,
wherein:
the processing circuit is further configured for determining that the UE is ready to use the new configuration by determining that the UE is ready to transmit information according to the new configuration; and
the receiver is further configured for receiving information from the UE according to the new configuration.
TS 36.300 discloses that the eNB receives information from the UE after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would demonstrate that the UE is ready to receive information according to the new configuration as it would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 33,
wherein the receiver is further configured for receiving a Radio Resource Control (RRC) reconfiguration complete message from the UE.
As noted above as to claim 39, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The eNB then receives a HANDOVER CONFIRM message, which demonstrates that the reconfiguration is complete and thus reads a RRC Id. at Sec. 5.1.2.
Further as to claim 34,
wherein the receiver is further configured to receive the RRC reconfiguration complete message by receiving the RRC reconfiguration complete message from the UE according to the new configuration.
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the eNB receiving it according to the new configuration. 

As to claim 18, TS 36.300 discloses
A User Equipment (UE) for activating a radio resource reconfiguration in the UE and in a radio base station, wherein the UE is identifiable by a first UE identity, said UE comprising:
TS 36.300 discloses an LTE network system including a UE and eNB in communication together. TS 36.300 at Sec. 4. In this system, the eNB may use RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The RRC configurations are activated in the  at Sec. 7.1 and 14.1. The UE is identifiable in the source eNB by a C-RNTI. Id. at Sec. 8.1 and 10.1.2.1. 
a receiver configured for receiving a reconfiguration message indicating a new configuration to be used by said UE, wherein the reconfiguration message comprises a second UE identity for said UE and the second UE identity is associated with said new configuration;
TS 36.300 discloses that during handover a target eNB (here the claimed base station) may send, and the UE receives, a RRC message to reconfigure the UE, which reads a reconfiguration message indicating a new configuration to be used by the UE. TS 36.300 at Sec. 10.1.2.1.1 step 6. The message includes, inter alia, a new C-RNTI for the UE to use with the target eNB. Id. Thus the new identity is read as associated with the new configuration. This inherently occurs via receiving means in the UE.
a processing circuit configured for activating the new configuration;
TS 36.300 discloses that the UE utilizes the configuration to communicate further with the eNB. TS 36.300 at Sec. 7.1. This is read as activating the new configuration. This inherently occurs using processing means. See also Id. at Sec. F.2 which mentions processing load in the UE.
a transmitter configured for indicating to the radio base station that the UE is identifiable by the second UE identity, wherein the indication comprises a response to a scheduling command that was sent to the UE using the … UE identity;
TS 36.300 discloses that, subsequent to the UE receiving and processing the new configuration information, a Random Access procedure occurs which includes the target eNB sending a message to the UE. The message is sent using a RNTI and includes a C-RNTI. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1. The message includes an UL grant and UE responds with a first scheduled transmission, Id. at Sec. 11.1-11.1.2 which notes that the UL grant message is from a scheduler and occurs according to the UE C-RNTI, thus the message reads a scheduling message or scheduling command. This inherently occurs via a transmitter. See also Id. at Sec. 5.2.1 showing a transmitter scheme for communication.
wherein the first UE identity is a first Radio Network Temporary Identifier (RNTI); and
wherein the second UE identity is a second RNTI.
TS 36.300 discloses that the first and second identities are C-RNTIs. TS 36.300 at Sec. 8.1 and 10.1.2.1.

TS 36.300 does not disclose that during the UL grant, the message is addressed to the UE C-RNTI that was assigned by the target eNB.
The Patent Owner admits as prior art an LTE system wherein an eNB may provide an RRC reconfiguration message for ordering handover in the same manner as TS 36.300. ‘034 Patent at col. 1 ll. 24-62. Further, a scheduling command from the eNB is addressed to the UE via a unique identifier, which may be the UE’s C-RNTI. Id. at col. 1 l. 50-col. 2 l. 25.
It would have been obvious to one of ordinary skill in the art to modify TS 36.300 as stated by the Admission of prior art. First, TS 36.300 states that UL grants (scheduling) are allocated via the UE C-RNTI. TS 36.300 at Sec. 11.1.2. Second, the target eNB has already assigned a C-RNTI to the UE, thus the target eNB has the ability during Random Access to use such to address the UE. Lastly, Patent Owner KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 19,
wherein the receiver is further configured to receive the scheduling command, wherein the UE is identified by at least the second UE identity, and the transmitter is further configured to send the response to the scheduling command.
As noted above as to claim 1, TS 36.300 in view of the Admitted prior art discloses that the scheduling command is sent and received using the second identity and a response sent based thereon.
Further as to claim 20,
wherein the reconfiguration comprises a request to the UE to perform a UE initiated procedure in association with the reconfiguration; and
wherein the processing circuit is further configured to initiate the UE initiated procedure in association with the reconfiguration.
	As noted above, TS 36.300 discloses that, subsequent to the UE receiving and processing the new configuration information, a Random Access procedure occurs which includes the target eNB sending a message to the UE. The message is sent using a RNTI and includes a C-RNTI. TS 36.300 at Sec. 10.1.2.1.1 step 9 and Sec. 10.1.5.1. This reads the message comprising a request to perform a UE-initiated procedure, namely Random Access. The target eNB inherently detects that Random Id., noting that the eNB responds specifically to the request by the UE on RACH in the uplink.
Further as to claim 21,
wherein the UE initiated procedure is a Random Access procedure.
As noted above as to claim 20, the UE-initiated procedure is a Random Access procedure.
Further as to claim 22,
wherein the reconfiguration is received in a radio resource control protocol message.
As noted above as to claim 18, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover.
Further as to claim 35,
wherein the transmitter is further configured for transmitting information to the radio base station according to the new configuration.
TS 36.300 discloses that the UE transmits information to the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 step 3. This would occur using the new signaling bearers, conveys the C-RNTI which is provided in the reconfiguration. Id. 

Further as to claim 36,
wherein the receiver is further configured for receiving information from the radio base station according to the new configuration.
TS 36.300 discloses that the UE receives information from the eNB after the UE initiates the RA process. TS 36.300 at 10.1.5.1 steps 2 and 4. This would occur using the new signaling bearers, and step 4 (contention resolution) is provisioned according to the C-RNTI which is provided in the reconfiguration. Id. 
Further as to claim 37,
wherein the transmitter is further configured for transmitting a Radio Resource Control (RRC) reconfiguration complete message to the radio base station.
As noted above as to claim 18, the reconfiguration uses RRC communication to provision configurations and reconfigurations for the UE to use during various processes such as handover. Id. at Sec. 10.1.2.1-10.1.2.1.1 steps 1-8 describing the handover command information from a target eNB described as a “reconfiguration” (step 5) and TS 36.331 at Sec. 5.3.4.2-5.3.4.5.2, disclosing RRC reconfiguration messages for handover. The eNB then receives a HANDOVER CONFIRM message, which demonstrates that the reconfiguration is complete and thus reads a RRC reconfiguration complete message. TS 36.300 at Sec. 10.1.2.1.1 at step 11. See also TS 36.331 which states that when the UE receives an RRC reconfiguration message, eventually the UE provisions a RRC reconfiguration complete message. TS 36.331 at Sec. 5.2.5. This can occur after contention resolution (that is, after Random Access has been successful). Id. at Sec. 5.1.2.

Further as to claim 38,
wherein the transmitter is further configured for transmitting the RRC reconfiguration complete message to the radio base station according to the new configuration.
As the UE provisions a RRC reconfiguration complete message according to the new configuration (signaling bearers and C-RNTI), such is read as the UE transmitting it according to the new configuration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Signed:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992